DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 9/9/2021, claims 1 – 18 are pending for examination. This action is non-final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2017 is being considered by the examiner.	
Allowable Subject Matter
Claims 3 and 15 are objected to as comprising allowable subject matter but depending from rejected parent claims. If rewritten in independent form to include all subject matter of their respective parent claims, claim 3 and claim 15 would be in condition for allowance. Claim 6 depends from claim 3 and claim 18 depends from claim 15 and are objected based upon the rationale applied to their respective parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 – 14, 16, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al. (US 2020/0145701 A1), hereinafter “Liu”, in view of Pruden et al. (US 2017/0085953 A1), hereinafter “Pruden”.
Regarding claim 1, Liu teaches a method for displaying video or audiovisual data at an increased speed (providing trickplay through a content stream to a user (Liu Paragraph [0044])), the method comprising: 
a) receiving, in a processor (client device 140 (Liu Fig. 1)), data comprising a video or audiovisual signal formatted in a sequence of chunks (receiving video content by the client device as part of a content stream, wherein the stream is comprised of a sequence of video frames (Liu Paragraphs [0102 – 0104] and [0056])), each chunk associated with a sequence number and/or presentation time stamp (video frames associated with frame address information and a frame index (Liu Paragraph [0010] and [0075])), wherein the chunks are downloaded sequentially over a communications medium by the processor in communication with a communications interface (filling a download buffer with the video frames in sequence (Liu Paragraphs [0017] and [0045])); 
b) receiving, in the processor, a command to display the data at a trickplay speed that is higher than normal speed (video player running on the client device may receive a command to begin playing a content item in a trick-play mode wherein a trick-mode is a fast forward mode at some speed (Liu Paragraph [0107]));
c) skipping, by the processor, a SkipFactor number of skipped chunks that are next in the sequence (skipping display of certain frames in the content stream based upon the speed of the trick-play mode (Liu Paragraph [0108])); 
d) downloading, by the processor, a next chunk in the sequence of chunks following the skipped chunks (fetching the key frames from the sequence of frames from a buffer to be displayed on the client device (Liu Paragraphs [0109 – 0110]) trick play mode includes identifying key frames and instructing the streaming client to download those specific frames (Liu Paragraph [0143]));
f) displaying, on a display device, the chunk at the trickplay speed (displaying content at the target framerate (Liu Paragraph [0060]) wherein the target framerate is of the trickplay speed (Liu Paragraph [0112 – 0115])); and 
g) repeating, by the processor, steps c)-f) until receiving, in the processor, a command to stop displaying the data at a trickplay speed (repeating the steps of the trick mode operation until … playback of the video content item has been terminated (as part of an interrupting event or condition) (Liu Paragraph [0119])).  
Where Liu teaches encoding the data for transfer (Liu Paragraphs [0061 – 0062]), Liu fails to teach decoding the downloaded chunk and displaying the decoded downloaded chunk.
However, in analogous art, Pruden teaches providing a trick play feature during playback of content which takes into consideration network conditions (Pruden Paragraph [0016]).
Pruden specifically teaches decoding the downloaded chunk and displaying the decoded downloaded chunk (playback device comprises a decoder to decode signals for display (Pruden Paragraph [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to including a decoder within the client playback device and apply them to the teachings of Liu for the purpose of decoding the received encoded content. One would be motivated as such as content sent over a network is often encoded and therefore it is necessary for content playback devices to have a decoder in order to receive and render the content for display.

Regarding claim 2, Liu and Pruden teach the method of claim 1, further comprising: 
d.1) determining, in the processor, if the downloaded chunk is ready for decoding by the time that its presentation time stamp corresponds to the current time at the trickplay speed (determining if a next video frame in the sequence of video frames is available in the buffer (Liu Paragraph [0012]) wherein the frames and the intervals between them are associated with timestamps (Liu Paragraph [0029])); and
d.2) if the downloaded chunk is not ready for decoding by the time that its presentation time stamp corresponds to the current time at the trickplay speed, then increasing, by the processor, the value of the SkipFactor (dependent on which frames are available in the buffer, the playback speed of the trick-play mode may be adjusted (“appearing to fast forward through a portion of video content when only a small sample of frames are available” i.e., increasing the trick play speed when frames are not available in the buffer (Liu Paragraph [0113]) encoding content for transfer over the network and the playback device comprises a decoder to decode signals for display (Liu Paragraphs [0061 – 0062] and Pruden Paragraph [0021]) inherits motivation to combine from respective parent claim.).  

Regarding claim 4, Liu and Pruden teach the method of claim 1, further comprising: 
selecting, in the processor, reduced bitrate chunks for downloading while the data is displayed at a trickplay speed that is higher than normal speed (adaptively selecting a bitrate to stream to the client based upon network conditions (Liu Paragraph [0089]) buffered frames may be from the lower bitrate and a part of the trick-play window (Liu Paragraph [0147])).   

Regarding claim 5, Liu and Pruden teach the method of claim 2, further comprising: 
if SkipFactor is increased above a preselected threshold, then resetting, in the processor, SkipFactor to a value at or below the preselected threshold (adjusting the frequency of frames displayed   based upon the playback speed (Liu Paragraph [0136])), and selecting, in the processor, reduced bitrate chunks for downloading while the data is displayed at a trickplay speed that is higher than normal speed (adaptively selecting a bitrate to stream to the client based upon network conditions (Liu Paragraph [0089]) buffered frames may be from the lower bitrate and a part of the trick-play window (Liu Paragraph [0147])).  
Liu fails to teach resetting the SkipFactor to a value below the preselected threshold.
Pruden, however, teaches resetting a SkipFactor to a value below the preselected threshold (wherein a maximum bit rate is associated with a maximum trickplay speed and reducing the framerate in response to maintain the trickplay speed below the maximum bandwidth (Pruden Paragraph [0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to reducing a framerate below a maximum during a trickplay operation and apply them to the teachings of Liu for the purpose of preserving bandwidth in the network. One would be motivated as such as there is a limited amount of bandwidth in a content network comprising multiple clients (Pruden Paragraph [0016]).

Regarding claim 7, Liu teaches a media control device (client device (Liu Paragraphs [0007] and [0009])) comprising: 
a processor (Liu Paragraph [0007]) configured to receive data downloaded through a communications interface over a communications medium by a processor in communication with the communications interface, wherein the data comprises a video or audiovisual signal formatted   in a sequence of chunks (receiving video content by the client device as part of a content stream, wherein the stream is comprised of a sequence of video frames (Liu Paragraphs [0102 – 0104] and [0056])), each chunk associated with a sequence number and/or presentation time stamp (video frames associated with frame address information and a frame index (Liu Paragraph [0010] and [0075])), and wherein the chunks are downloaded sequentially into the processor (filling a download buffer of the client device with the video frames in sequence (Liu Paragraphs [0017] and [0045])); an 
input/output interface configured to receive a command from an input device to display the data at a trickplay speed that is higher than normal speed and to communicate commands to the processor (video player running on the client device may receive a command to begin playing a content item in a trick-play mode wherein a trick-mode is a fast forward mode at some speed (Liu Paragraph [0107]));
a display interface (Liu Paragraph [0103]) in communication with the processor and configured to output a video signal from the processor to a display device, wherein the processor is further configured to, after receiving a command from an input device to display the data at a trickplay speed that is higher than normal speed (video player running on the client device may receive a command to begin playing a content item in a trick-play mode wherein a trick-mode is a fast forward mode at some speed (Liu Paragraph [0107])):
a) skip a SkipFactor number of skipped chunks that are next in the sequence (skipping display of certain frames in the content stream based upon the speed of the trick-play mode (Liu Paragraph [0108])); 
b) download a next chunk in the sequence of chunks following the skipped chunks (fetching the key frames from the sequence of frames from a buffer to be displayed on the client device (Liu Paragraphs [0109 – 0110]) trick play mode includes identifying key frames and instructing the streaming client to download those specific frames (Liu Paragraph [0143])); 
d) output the chunk through the display interface at the trickplay speed (displaying content at the target framerate (Liu Paragraph [0060]) wherein the target framerate is of the trickplay speed (Liu Paragraph [0112 – 0115])); and 
e) repeat functions a)-d) until receiving a command to stop displaying the data at a trickplay speed (repeating the steps of the trick mode operation until … playback of the video content item has been terminated (as part of an interrupting event or condition) (Liu Paragraph [0119])).  
Where Liu teaches encoding the data for transfer (Liu Paragraphs [0061 – 0062]), Liu fails to teach decoding the downloaded chunk and displaying the decoded downloaded chunk.
However, in analogous art, Pruden teaches providing a trick play feature during playback of content which takes into consideration network conditions (Pruden Paragraph [0016]).
Pruden specifically teaches decoding the downloaded chunk and displaying the decoded downloaded chunk (playback device comprises a decoder to decode signals for display (Pruden Paragraph [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to including a decoder within the client playback device and apply them to the teachings of Liu for the purpose of decoding the received encoded content. One would be motivated as such as content sent over a network is often encoded and therefore it is necessary for content playback devices to have a decoder in order to receive and render the content for display.

Regarding claim 8, Liu and Pruden teach the media control device of claim 7, wherein the processor is further configured to increase the value of the SkipFactor if a downloaded chunk is not ready for decoding by the time that its presentation time stamp corresponds to the current time at the trickplay speed (determining if a next video frame in the sequence of video frames is available in the buffer (Liu Paragraph [0012]) wherein the frames and the intervals between them are associated with timestamps (Liu Paragraph [0029]) dependent on which frames are available in the buffer, the playback speed of the trick-play mode may be adjusted (“appearing to fast forward through a portion of video content when only a small sample of frames are available” i.e., increasing the trick play speed when frames are not available in the buffer (Liu Paragraph [0113])).
Where Liu teaches encoding the data for transfer (Liu Paragraphs [0061 – 0062]), Liu fails to teach decoding the downloaded chunk and displaying the decoded downloaded chunk.
However, Pruden teaches decoding the downloaded chunk and displaying the decoded downloaded chunk (playback device comprises a decoder to decode signals for display (Pruden Paragraph [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to including a decoder within the client playback device and apply them to the teachings of Liu for the purpose of decoding the received encoded content. One would be motivated as such as content sent over a network is often encoded and therefore it is necessary for content playback devices to have a decoder in order to receive and render the content for display.

Regarding claim 9, Liu and Pruden teach the media control device of claim 7, wherein the processor is further configured to set the value of the SkipFactor such that when a next downloaded chunk is expected to be available to the processor for decoding based on an expected download time, that next chunk will have a presentation time stamp at least equal to a progression of time at the trickplay speed (identifying jump points and video frames based upon their associated timestamp (Liu Paragraph [0080]) adjusting the time interval of displaying key frames based upon which frames have already been downloaded and available in the buffer and which frames are not to be available at the display time (Liu Paragraphs [0239] and [0192])).  

Regarding claim 10, Liu and Pruden teach the media control device of claim 7, wherein the processor is further configured to select reduced bitrate chunks for downloading while the data is displayed at a trickplay speed that is higher than normal speed (adaptively selecting a bitrate to stream to the client based upon network conditions (Liu Paragraph [0089]) buffered frames may be from the lower bitrate and a part of the trick-play window (Liu Paragraph [0147])).  

Regarding claim 11, Liu and Pruden teach the media control device of claim 8, wherein the processor is further configured to, if SkipFactor is increased above a preselected threshold, then reset SkipFactor to a value at or below the preselected threshold, and select reduced bitrate chunks for downloading while the data is displayed at a trickplay speed that is higher than normal speed (adjusting the frequency of frames displayed based upon the playback speed (Liu Paragraph [0136]) adaptively selecting a bitrate to stream to the client based upon network conditions (Liu Paragraph [0089]) buffered frames may be from the lower bitrate and a part of the trick-play window (Liu Paragraph [0147])). 
Liu fails to teach resetting the SkipFactor to a value below the preselected threshold.
Pruden, however, teaches resetting a SkipFactor to a value below the preselected threshold (wherein a maximum bit rate is associated with a maximum trickplay speed and reducing the framerate in response to maintain the trickplay speed below the maximum bandwidth (Pruden Paragraph [0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to reducing a framerate below a maximum during a trickplay operation and apply them to the teachings of Liu for the purpose of preserving bandwidth in the network. One would be motivated as such as there is a limited amount of bandwidth in a content network comprising multiple clients (Pruden Paragraph [0016]).

Regarding claim 12, Liu and Pruden teach the media control device of claim 9, wherein the processor is further configured to, if SkipFactor is increased above a preselected threshold, then reset SkipFactor to a value at or below the preselected threshold, and select reduced bitrate chunks for downloading while the data is displayed at a trickplay speed that is higher than normal speed (adjusting the frequency of frames displayed based upon the playback speed (Liu Paragraph [0136]) adaptively selecting a bitrate to stream to the client based upon network conditions (Liu Paragraph [0089]) buffered frames may be from the lower bitrate and a part of the trick-play window (Liu Paragraph [0147])). 
Liu fails to teach resetting the SkipFactor to a value below the preselected threshold.
Pruden, however, teaches resetting a SkipFactor to a value below the preselected threshold (wherein a maximum bit rate is associated with a maximum trickplay speed and reducing the framerate in response to maintain the trickplay speed below the maximum bandwidth (Pruden Paragraph [0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to reducing a framerate below a maximum during a trickplay operation and apply them to the teachings of Liu for the purpose of preserving bandwidth in the network. One would be motivated as such as there is a limited amount of bandwidth in a content network comprising multiple clients (Pruden Paragraph [0016]).

Regarding claim 13, Liu teaches a non-transitory computer readable medium having instructions operable to cause one or more processors to perform operations (Liu Paragraph [0007]) comprising: 
a) receiving, in a processor (client device 140 (Liu Fig. 1)), data comprising a video or audiovisual signal formatted in a sequence of chunks (receiving video content by the client device as part of a content stream, wherein the stream is comprised of a sequence of video frames (Liu Paragraphs [0102 – 0104] and [0056])), each chunk associated with a sequence number and/or presentation time stamp (video frames associated with frame address information and a frame index (Liu Paragraph [0010] and [0075])), wherein the chunks are downloaded sequentially over a communications medium by the processor in communication with a communications interface (filling a download buffer with the video frames in sequence (Liu Paragraphs [0017] and [0045])); 
b) receiving, in the processor, a command to display the data at a trickplay speed that is higher than normal speed (video player running on the client device may receive a command to begin playing a content item in a trick-play mode wherein a trick-mode is a fast forward mode at some speed (Liu Paragraph [0107]));
c) skipping, by the processor, a SkipFactor number of skipped chunks that are next in the sequence (skipping display of certain frames in the content stream based upon the speed of the trick-play mode (Liu Paragraph [0108])); 
d) downloading, by the processor, a next chunk in the sequence of chunks following the skipped chunks (fetching the key frames from the sequence of frames from a buffer to be displayed on the client device (Liu Paragraphs [0109 – 0110]) trick play mode includes identifying key frames and instructing the streaming client to download those specific frames (Liu Paragraph [0143]));
f) displaying, on a display device, the chunk at the trickplay speed (displaying content at the target framerate (Liu Paragraph [0060]) wherein the target framerate is of the trickplay speed (Liu Paragraph [0112 – 0115])); and 
g) repeating, by the processor, steps c)-f) until receiving, in the processor, a command to stop displaying the data at a trickplay speed (repeating the steps of the trick mode operation until … playback of the video content item has been terminated (as part of an interrupting event or condition) (Liu Paragraph [0119])).  
Where Liu teaches encoding the data for transfer (Liu Paragraphs [0061 – 0062]), Liu fails to teach decoding the downloaded chunk and displaying the decoded downloaded chunk.
However, in analogous art, Pruden teaches providing a trick play feature during playback of content which takes into consideration network conditions (Pruden Paragraph [0016]).
Pruden specifically teaches decoding the downloaded chunk and displaying the decoded downloaded chunk (playback device comprises a decoder to decode signals for display (Pruden Paragraph [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to including a decoder within the client playback device and apply them to the teachings of Liu for the purpose of decoding the received encoded content. One would be motivated as such as content sent over a network is often encoded and therefore it is necessary for content playback devices to have a decoder in order to receive and render the content for display.

Regarding claim 14, Liu and Pruden teach the non-transitory computer readable medium of claim 13, having instructions operable to cause one or more processors to perform operations further comprising: -39-Patent

d.1) determining, in the processor, if the downloaded chunk is ready for decoding by the time that its presentation time stamp corresponds to the current time at the trickplay speed (determining if a next video frame in the sequence of video frames is available in the buffer (Liu Paragraph [0012]) wherein the frames and the intervals between them are associated with timestamps (Liu Paragraph [0029])); and
d.2) if the downloaded chunk is not ready for decoding by the time that its presentation time stamp corresponds to the current time at the trickplay speed, then increasing, by the processor, the value of the SkipFactor (dependent on which frames are available in the buffer, the playback speed of the trick-play mode may be adjusted (“appearing to fast forward through a portion of video content when only a small sample of frames are available” i.e., increasing the trick play speed when frames are not available in the buffer (Liu Paragraph [0113])). 
Where Liu teaches encoding the data for transfer (Liu Paragraphs [0061 – 0062]), Liu fails to teach decoding the downloaded chunk and displaying the decoded downloaded chunk.
However, Pruden teaches decoding the downloaded chunk and displaying the decoded downloaded chunk (playback device comprises a decoder to decode signals for display (Pruden Paragraph [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to including a decoder within the client playback device and apply them to the teachings of Liu for the purpose of decoding the received encoded content. One would be motivated as such as content sent over a network is often encoded and therefore it is necessary for content playback devices to have a decoder in order to receive and render the content for display.

Regarding claim 16, Liu and Pruden teach the non-transitory computer readable medium of claim 13, having instructions operable to cause one or more processors to perform operations further comprising: 
selecting, in the processor, reduced bitrate chunks for downloading while the data is displayed at a trickplay speed that is higher than normal speed (adaptively selecting a bitrate to stream to the client based upon network conditions (Liu Paragraph [0089]) buffered frames may be from the lower bitrate and a part of the trick-play window (Liu Paragraph [0147])).  

Regarding claim 17, Liu and Pruden teach the non-transitory computer readable medium of claim 14, having instructions operable to cause one or more processors to perform operations further comprising: 
if SkipFactor is increased above a preselected threshold, then resetting, in the processor, SkipFactor to a value at or below the preselected threshold, and selecting, in the processor, reduced bitrate chunks for downloading while the data is displayed at a trickplay speed that is higher than normal speed (adjusting the frequency of frames displayed based upon the playback speed (Liu Paragraph [0136]) adaptively selecting a bitrate to stream to the client based upon network conditions (Liu Paragraph [0089]) buffered frames may be from the lower bitrate and a part of the trick-play window (Liu Paragraph [0147])).
Liu fails to teach resetting the SkipFactor to a value below the preselected threshold.
Pruden, however, teaches resetting a SkipFactor to a value below the preselected threshold (wherein a maximum bit rate is associated with a maximum trickplay speed and reducing the framerate in response to maintain the trickplay speed below the maximum bandwidth (Pruden Paragraph [0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Pruden related to reducing a framerate below a maximum during a trickplay operation and apply them to the teachings of Liu for the purpose of preserving bandwidth in the network. One would be motivated as such as there is a limited amount of bandwidth in a content network comprising multiple clients (Pruden Paragraph [0016]).


Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Inskip et al. (US 8,407,747 B1) teaches selecting one of a plurality of different trick-play modes for video streaming in response to a user request.
Panje et al. (US 2014/0337904 A1) of receiving media chunks for display at ta client device and adjusting the display speed based upon user request. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/            Examiner, Art Unit 2454                                                                                                                                                                                            
/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454